Exhibit 12 COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In Thousands, Except Ratios) Twelve months Twelve months Twelve months Six Months Six Months Ended Ended Ended Ended Ended June 30, December 31, December 31, June 30, June 30, Earnings: (1) Net income (2) $ Income taxes Equity in (income) losses of equity investees, net of distributions - Fixed Charges (See below) (3) Less:Preferred stock dividend - Total adjusted earnings $ Fixed charges: (3) Total interest expense $ Interest component of rents Preferred stock dividend - Total fixed charges $ Ratio of earnings to fixed charges
